******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
DANIEL WEBB v. COMMISSIONER OF CORRECTION
                 (SC 18857)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Vertefeuille, Js.
        Argued October 22, 2013—officially released July 26, 2016

  Michael O. Sheehan, with whom was Richard A.
Reeve, for the appellant (petitioner).
   Timothy J. Sugrue, assistant state’s attorney, and
Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were Kevin T. Kane, chief state’s
attorney, Matthew A. Weiner, assistant state’s attorney,
and Michael E. O’Hare, former senior assistant state’s
attorney, for the appellee (respondent).
  Hope R. Metcalf and Constance de la Vega, pro hac
vice, filed a brief for certain experts on international
human rights and comparative law as amici curiae.
  Alex V. Hernandez and Brian W. Stull filed a brief
for certain legal historians and scholars as amici curiae.
                          Opinion

   PER CURIAM. The petitioner, Daniel Webb, raises
the following two claims on appeal: (1) whether the
habeas court properly denied his petition for a writ of
habeas corpus; and (2) whether the legislature’s pro-
spective repeal of the death penalty in No. 12-5 of the
2012 Public Acts (P.A. 12-5) rendered the death penalty,
as applied to the petitioner and other defendants sen-
tenced to death for capital felonies committed prior to
the effective date of P.A. 12-5, unconstitutional under
the state and federal constitutions. The petitioner’s sec-
ond claim is governed by this court’s decisions in State
v. Santiago, 318 Conn. 1, 9–10, 119, 122 A.3d 1 (2015),
and State v. Peeler, 321 Conn. 375, 377,          A.3d
(2016), in which this court concluded and reaffirmed,
respectively, that the imposition of the death penalty
on defendants sentenced to death for capital felonies
committed before the effective date of P.A. 12-5 would
be unconstitutional under the Connecticut constitution.
Accordingly, we conclude that the judgment of the
habeas court must be reversed on this ground and that
the case must be remanded to the habeas court with
direction to order the trial court to resentence the defen-
dant according to law.
   The record reveals the following procedural history.
After a jury trial, the petitioner was found guilty of
capital felony and other crimes arising from, inter alia,
the kidnapping and murder of the victim in the city of
Hartford in 1989.1 See State v. Webb, 238 Conn. 389,
392–94, 397–98, 680 A.2d 147 (1996). After a separate
penalty phase hearing before the same jury, the peti-
tioner was sentenced to death. Id., 394, 396. The peti-
tioner appealed to this court from his conviction and
death sentence. Id., 392–94. This court affirmed the
judgment of the trial court in all respects but remanded
the case to the trial court for consideration of the peti-
tioner’s claim, raised for the first time on appeal, that
death by lethal injection constitutes cruel and unusual
punishment under the state constitution. See id., 396–
97, 488–89, 551. On remand, the trial court concluded
that the petitioner had failed to satisfy his burden of
proving that death by lethal injection is unconstitu-
tional. See State v. Webb, Superior Court, judicial district
of Hartford, Docket No. HHD-CR-50492 (July 7, 1998)
(22 Conn. L. Rptr. 369, 370). The petitioner appealed
again to this court, and we again affirmed the judgment
of the trial court. State v. Webb, 252 Conn. 128, 130,
147, 750 A.2d 448, cert. denied, 531 U.S. 835, 121 S. Ct.
93, 148 L. Ed. 2d 53 (2000). Thereafter, the petitioner
filed a petition for a writ of habeas corpus in which he
raised several challenges to his death sentence.2 The
habeas court denied the petition. This appeal followed.3
After the appeal was filed, we granted permission to
the petitioner to file a supplemental brief on the issue
of whether the legislature’s enactment of P.A. 12-5 ren-
dered the death penalty, as applied to him and other
defendants sentenced to death for capital crimes com-
mitted before the effective date of the legislation,
unconstitutional under the state and federal consti-
tutions.
   While this appeal was pending, this court issued its
decision in Santiago, in which a majority of this court
concluded that the enactment of P.A. 12-5 rendered the
death penalty unconstitutional under the state constitu-
tion with respect to defendants who had been sentenced
to death for capital felonies committed before the effec-
tive date of the legislation. See State v. Santiago, supra,
318 Conn. 9–10, 119. In Peeler, a majority of this court
concluded that the decision in Santiago should be
upheld. See State v. Peeler, supra, 321 Conn. 377.
Accordingly, we agree with the defendant that the death
penalty is unconstitutional as applied to him and that his
petition for a writ of habeas corpus should be granted on
that ground. We therefore reverse the judgment of the
habeas court denying the petitioner’s habeas petition
and remand the case to that court with direction to
render judgment granting the petition and to order the
trial court to resentence the petitioner according to law.
  The judgment is reversed and the case is remanded
with direction to render judgment granting the petition
for a writ of habeas corpus and to order the trial court
to resentence the petitioner according to law.
   1
     The defendant was convicted of capital felony in violation of General
Statutes (Rev. to 1989) § 53a-54b (5), murder in violation of General Statutes
§ 53a-54a (a), felony murder in violation of General Statutes (Rev. to 1989)
§ 53a-54c, kidnapping in the first degree in violation of General Statutes
(Rev. to 1989) § 53a-92 (a) (2) (A) and (B), attempt to commit sexual assault
in the first degree in violation of General Statutes (Rev. to 1989) §§ 53a-70
(a) and 53a-49 (a) (2), and criminal possession of a pistol in violation of
General Statutes (Rev. to 1989) § 53a-217 (a). See State v. Webb, 238 Conn.
389, 392–93, 680 A.2d 147 (1996).
   2
     For purposes of this appeal, the relevant pleading is the petitioner’s fifth
amended petition for a writ of habeas corpus, which was filed on December
8, 2004.
   3
     The petitioner appealed from the judgment of the habeas court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-2.